Title: General Orders, 28 May 1780
From: Washington, George
To: 



Head Quarters Morristown Sunday May 28th 80
Parole Dublin  Countersigns Elk. Esk

[Officers] Of the Day Tomorrow[:] Lieutenant Colonel Commandant Hubly[,] Major J. Moore[,] Brigade Major Stark’s Brigade
The Pennsylvania Division Hand’s and Stark’s brigades give the Morristown Guards & fatigue this Week.

A Detachment from the Line to parade tomorrow at Guard mounting with three days provisions their blankets and 40 rounds ⅌ man: Major Talbot will take command of them: a surgeon or mate from Stark’s brigade to join the Detachment.
The manœuvring Battalions instead of parading on the Ground at 7 o clock as mentioned in orders of the 26th instant are to be formed in the road in the rear of the Quarter Master General’s, precisely at five o clock tomorrow morning, where they will receive blank Cartridges: Brigade Major Alexander to attend the Formation: Sixteen Marechausie light dragoons with a Commission’d officer to attend at the same time and place.
Colonels Stewart and Craig are to command two of the manœuvring Battalions tomorrow vice Colonels Cortlandt and Ganzevoort and Lieutenant Colonel Murray vice Lieutenant Colonel Willet obliged to be absent.
The 2nd pennsylvania brigade to furnish a regimental Standard, and give an Adjutant vice Clinton’s.
At a General Court martial whereof Colonel Elliott was President held at Newport the 1st Instant Windsor Fry Soldier in Colonel Green’s regiment was tried for “Entering the Commissary’s Store, stealing from thence a quantity of Beef, Candles and Rum; also for breaking open two Wind Mills and Stealing a Quantity of Meal” pled Guilty.
The Court having maturely considered the heinousness of his present Crimes together with his former bad conduct are unanomously of opinion that he suffer Death.
The Commander in Chief confirms the Sentence and Orders it to be put in Execution at such time and place as Colonel Green shall think proper.
